                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     JOYCE MARIE SIMMONS,                                Case No.19-cv-00139-VKD
                                                        Plaintiff,
                                   9
                                                                                             ORDER OF REASSIGNMENT TO
                                                  v.                                         DISTRICT JUDGE
                                  10

                                  11     KIMBERLY LUKE, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Pro se plaintiff Joyce Marie Simmons, a federal prisoner, filed a civil rights action under

                                  15   Bivens v. Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), against

                                  16   prison officials at the Federal Correctional Institution in Dublin, California, for allegedly violating

                                  17   her constitutional rights. Dkt. No. 1. On May 3, 2019, the Court screened the complaint pursuant

                                  18   to 28 U.S.C. § 1915A(a), and found several deficiencies. Dkt. No. 8. Ms. Simmons was granted

                                  19   leave to file an amended complaint no later than May 31, 2019, to attempt to correct the

                                  20   deficiencies. Id. at 5. The deadline has passed, and she has failed to file an amended complaint or

                                  21   have any further communication with the Court.

                                  22          All named parties, including unserved defendants, must consent to magistrate judge

                                  23   jurisdiction before a magistrate judge may hear and decide a case. See 28 U.S.C. § 636(c)(1);

                                  24   Williams v. King, 875 F.3d 500, 501–04 (9th Cir. 2017) (magistrate judge lacked jurisdiction to

                                  25   dismiss case on initial review because unserved defendants had not consented to proceed before

                                  26   magistrate judge). As it appears that this case requires a decision that disposes of the claims

                                  27   against some or all of the defendants at this time, and because not all parties have consented to

                                  28   magistrate judge jurisdiction, the matter must be reassigned to a district judge.
                                   1          Accordingly, the Clerk shall reassign this case to a district judge pursuant to the Court’s

                                   2   Assignment Plan.

                                   3          IT IS SO ORDERED.

                                   4   Dated: June 11, 2019

                                   5

                                   6
                                                                                                    VIRGINIA K. DEMARCHI
                                   7                                                                United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
